ORDER
Pursuant to S.Ct.R.Gov.Jud. II(5)(E)(1) and R.C. 2701.11, effective October 15, 2002, the Supreme Court appoints the following judges to serve on the five-judge commission to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline in In re Judicial Campaign Complaint Against PerDue, ease No. 2002-1745:
Judge Judith Nicely Summit County Court of Common Pleas
Judge Robert Kraft Hamilton County Court of Common Pleas
Judge Deborah Alspach Marion County Court of Common Pleas
Judge Joseph Houser Mahoning County Court
Judge Kathleen Sutula Cuyahoga County Court of Common Pleas
Pursuant to Gov.Jud.R. III(2)(B)(1), the Supreme Court designates Judge Nicely as chairman of the Commission.
Pursuant to R.C. 2701.11, Richard A. Dove, Director of Policy & Programs of the Supreme Court of Ohio, is, for the purpose of this proceeding, designated as Administrative Director to serve as Secretary to the Commission, with authority to sign entries and orders on behalf of and at the direction of the Commission or its chairman.
All pleadings and documents in this matter shall be filed with the Clerk of the Supreme Court. The original and seven copies of all documents shall be filed. Service on the Commission shall be made by serving the Secretary. The Rules of Practice of the Supreme Court of Ohio shall apply to all proceedings before the Commission, except as otherwise ordered by the court.